AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                Page I of 1



                                    UNITED STATES DISTRICT CO                                                    JUL 12 2019
                                               SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                       CLERK. JJ.S ri;:;·rRJCT COURT
                     United States of America                                  JUDGMENT              ytJi't!!ffl:Mir~'j:L    ~A:~l/fE''.,R~;e
                                     V.                                        (For Offenses Committe 'Uiior After November I, 1981

                                                                               Case Number: !9CR2006-MDD
       NELIDA MARIA JIMENEZ-VAZQUEZ
                                                                               Nora Hirozawa
                                                                               Defendant's Auorney


REGISTRATION NO. 85080298

 THE DEFENDANT:
 ~ pleaded guilty to count(s) I of Superseding Misdemeanor Information

 D was found guilty to count( s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                     Nature of Offense                                                            Count Number(s)
8:1325                              IMPROPER ENTRY BY AN ALIEN (Misdemeanor)                                      I


 •     The defendant has been found not guilty on count( s)
                                                                         -------------------
 £] Count(s) Underlying Felon Information is                                    dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                                TIME SERVED

  ~   Assessment: $10.00 REMITTED ~ Fine: NO FINE
  ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.

      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                          July 11, 2019
                                                                          Date of Imposition of Sentence



                                                                              HONORABLE MITCHELL D. DEMBIN
                                                                              UNITED STATES MAGISTRATE JUDGE
